DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 03/16/22 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 03/16/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Reasons for Allowance 
4.        The following is an examiner’s statement of reasons for allowance:         
            Closest prior arts are Crittendon (US 3252903) and Schuessler (US 2793189).
            Crittendon (claims) discloses a well treatment fluid comprising a water-
in-oil emulsion, i.e. an oil external phase and an internal water phase dispersed
in the oil phase, further comprising from 2.5 to 7.5 pounds per barrel of a salt of
sulfonated sperm oil (i.e. 0.71 to 2,14 g/100 ml). Said fluid is used as drilling fluid in a method of drilling (claims 33-36).
Schuessler (claims; col.4 I.34-42) discloses invert emulsion drilling fluids and method of drilling, comprising a salt of sulfated sperm oil in comparable amounts.
          Instant claim 1 differs from that known disclosure in that, the anti-wear additive

          There is no hint in the cited prior art, for the skilled person, to consider such a
mixture as anti-wear additive. Furthermore, in the closest prior arts said sulfonated sperm oil is used as "emulsifier", and not as anti-wear additive. The closest prior arts do not suggest or disclose the claimed invention.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766